USCA11 Case: 19-10479       Date Filed: 10/18/2021    Page: 1 of 26




                                             [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 19-10479
                    ____________________


DERRICK WYNN,
                                                Plaintiff-Appellant,
versus
CITY OF GRIFFIN, GEORGIA,
STEVEN D. HEATON,
in his official capacity as Chief of Police for the
Griffin Police Department of the City of Griffin, Georgia,
TINA BEAN,
WILLIAM SHAW,


                                            Defendants-Appellees.
USCA11 Case: 19-10479       Date Filed: 10/18/2021     Page: 2 of 26




2                      Opinion of the Court                19-10479

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 3:16-cv-00094-TCB
                    ____________________

Before JORDAN, TJOFLAT, and ANDERSON, Circuit Judges.
TJOFLAT, Circuit Judge:
       This is a malicious prosecution case, brought under 42
U.S.C. § 1983. Derick Wynn alleged that Officer Tina Bean lacked
probable cause to commence his prosecution for aggravated bat-
tery and therefore deprived him of his Fourth Amendment right to
be secure against unreasonable seizure. The District Court granted
Officer Bean’s motion for summary judgment, concluding that she
was entitled to qualified immunity from suit. Wynn appeals the
judgment. We affirm on the ground that the officer had probable
cause to commence the prosecution.
                                 I.
                                 A.
      On September 25, 2014, at approximately 12:52 p.m., Officer
Tina Bean, a patrol officer with the City of Griffin Police Depart-
ment, responded to a disturbance call at the Department of Child
and Family Services. When she arrived, William Shaw – an individ-
ual known to have mental health issues and/or alcohol problems –
was visibly intoxicated and generally creating a fuss. After speaking
USCA11 Case: 19-10479       Date Filed: 10/18/2021     Page: 3 of 26




19-10479               Opinion of the Court                        3

with Shaw and obtaining his consent, Officer Bean requested that
EMS transport Shaw to Spalding Regional Medical Center so that
he could recover his faculties.
       At the hospital, Shaw was involved in a physical altercation
with Derrick Wynn, a hospital security guard. The police were
called, and at approximately 3:27 p.m., Patrol Officer Dorsey was
dispatched to the scene. When Officer Dorsey learned that Shaw
was involved in the altercation, he informed Officer Bean, who vol-
untarily responded to the hospital. Upon Officer Bean’s arrival,
Shaw told her that Wynn had attacked him. According to Shaw,
Wynn entered his hospital room and threw him down on the bed,
using his forearm to pin Shaw down, effectively choking him.
Shaw added that his head was hanging off the edge of the bed while
Wynn held him down and that his shoulder was injured in the pro-
cess. Shaw claimed that the other security officer on duty, Lewis
Dawkins, had to pull Wynn off him and that he had done nothing
to provoke the attack.
       During Officer Bean and Shaw’s conversation, Shaw was
“very animated, emotional, and combative.” As a result, Officer
Bean informed Shaw that she could not take his official statement
at that time. Bean told Shaw that he could, however, file a report if
he wished once he sobered up. Four days later, on September 29,
Shaw contacted the police and officially reported the incident.
Shaw met with Officer Bean and told her once more that Wynn
threw him down on the hospital bed, used his forearm to hold him
down, and injured his shoulder in the process. Shaw repeated his
USCA11 Case: 19-10479              Date Filed: 10/18/2021         Page: 4 of 26




4                            Opinion of the Court                       19-10479

claim that Dawkins had been forced to pull Wynn off him and that
Wynn’s actions were unprovoked. Shaw also stated that he re-
turned to the hospital shortly after the incident and received treat-
ment for his shoulder.1
       Approximately three weeks later, on October 22, Shaw
made a video-recorded statement regarding the altercation.
Shaw’s recollection of the incident remained the same, but he
added that his shoulder injury pre-dated the incident. According to
Shaw, Wynn had aggravated the prior injury, which stemmed from
a bicycle accident. He claimed that his shoulder had been healing,
but after the incident, it would need further treatment. Shaw also
provided medical records proving he sought medical attention the
day after the alleged assault, although he had not seen a doctor
since then.
        Officer Bean and Sergeant Jimmy Hancock, her supervisor,
investigated the incident for over a month. 2 During this time, the
two spent many hours reviewing the hospital security camera foot-
age, speaking with witnesses, and discussing the case. Wynn, him-
self, never gave a statement, but Officer Bean did interview Daw-
kins, the other security guard. 3 Dawkins claimed that Shaw was

1   It appears that this appointment did not require an overnight stay.
2 We note that while Sergeant Hancock is an investigating officer, Officer Bean

is not, herself, an investigator. She asked to participate in the investigation for
learning purposes.
3It is disputed whether Wynn declined a request for an interview. Officer
Bean claims that she called Wynn on October 22 to request that he make a
USCA11 Case: 19-10479          Date Filed: 10/18/2021        Page: 5 of 26




19-10479                 Opinion of the Court                             5

making threats and attempting to physically assault Wynn. Daw-
kins intervened to try to de-escalate the situation, but Shaw contin-
ued making threats and eventually “made contact” with Wynn. At
this point, Dawkins stated that Wynn “lifted [Shaw] and put him
on the bed to restrain him.” According to Dawkins, Wynn held
Shaw down for a couple seconds and then let him up.
      The hospital security camera captured (without sound) the
incident. The District Court summarized what the camera footage
revealed as follows:
       The video shows Shaw and Wynn in an increasingly
       tense verbal exchange. Shaw was in Wynn’s face, ar-
       guing with him. Shaw moved in close to Wynn, who
       pushed him back towards the wall. Shaw advanced
       towards Wynn again. At this point, the putative crime
       occurred. Wynn abruptly grabbed Shaw, picked him
       up, and threw him across the hospital bed. Wynn,
       manifestly larger than Shaw, placed his body weight
       on Shaw, whose head and partial shoulder were hang-
       ing off the edge of the bed. Wynn stayed on top




statement, and that Wynn said he was unavailable. Wynn, on the other hand,
claims that Officer Bean never attempted to obtain his statement even though
he remained able and willing to be interviewed. According to Wynn, it was
not until he reached out to Officer Bean that she said he could come down to
the station and give a statement if he wished. In the end, Wynn did not make
a statement because by the time Officer Bean told him he could come down
to the station, Wynn had been advised not to go without a lawyer.
USCA11 Case: 19-10479         Date Filed: 10/18/2021      Page: 6 of 26




6                       Opinion of the Court                   19-10479

       of Shaw, his arm across his airway, for about thirty
       seconds; just before releasing him, Wynn gave Shaw
       a last little push against the bed. When he let Shaw
       up, Shaw can be seen in later points of the video rub-
       bing his right shoulder – the shoulder against which
       Wynn placed his body weight to pin him to the hos-
       pital bed.

      Shaw’s initial statement at the hospital, his official statement
four days later, and his video-recorded interview largely match
what the camera footage depicted. The footage did not capture
Dawkins being forced to remove Wynn from Shaw.
       Officer Bean reviewed the security camera footage with Ser-
geant Hancock and Lieutenant Richardson. Sergeant Hancock
then advised Officer Bean to take all the evidence to a magistrate,
explain the situation, and request a warrant for Wynn’s arrest. Fol-
lowing Sergeant Hancock’s direction, Officer Bean met with a
magistrate on October 28, 2014. The magistrate suggested she con-
sult an attorney in the Spalding County District Attorney’s Office.
Officer Bean then spoke with one of the Assistant District Attor-
neys, D. Lee, who advised her that there was probable cause to ob-
tain an arrest warrant for Wynn for aggravated battery. 4
       Having conferred with Assistant District Attorney Lee, Of-
ficer Bean returned to the magistrate that same day and obtained

4 Under Georgia law, a person commits aggravated battery when he “mali-
ciously causes bodily harm to another…by seriously disfiguring his or her
body or a member thereof.” O.C.G.A. § 16-5-24(a) (2017).
USCA11 Case: 19-10479             Date Filed: 10/18/2021     Page: 7 of 26




19-10479                     Opinion of the Court                          7

an arrest warrant for aggravated battery. The warrant affidavit
stated that Wynn committed the battery by “seriously disfiguring
a member of William Shaw [sic] body, to, wit, his Clavical [sic]’ and
that when Wynn threw Shaw on the hospital bed it resulted ‘in se-
rious injury to the collar bone (Clavical) [sic].”
       On October 30, 2014, 5 after learning that a warrant had is-
sued for his arrest, Wynn turned himself in to the Spalding County
Jail. He spent approximately eighteen hours in jail before he ap-
peared before a magistrate for an initial appearance6 with retained
counsel. After informing Wynn of the aggravated battery charge
and his rights, the magistrate admitted Wynn to bail on the posting
of bond.
        Several months later, Spalding District Attorney Scott Bal-
lard, acting through a second Assistant District Attorney, Kimberly
Schwartz, dismissed the aggravated battery charge against Wynn.7
The dismissal notice, dated March 24, 2015, describes the incident
as follows:


5 The record is inconsistent on the date Wynn turned himself in. In his depo-
sition, Wynn claimed to have turned himself in on October 30. Wynn’s Com-
plaint says he turned himself in on October 29. And Officer Bean’s case sum-
mary states that she was informed that Wynn turned himself in on October
31.
6   Ga. Unif. R Mag. Ct. 25.1.
7 The record is silent as to whether Assistant District Attorneys Lee and
Schwartz discussed the case or consulted the District Attorney prior to the
dismissal of the charge.
USCA11 Case: 19-10479            Date Filed: 10/18/2021        Page: 8 of 26




8                         Opinion of the Court                      19-10479

       Wynn…physically pushed Shaw onto the hospital
       bed and held him there for a period of several sec-
       onds, until it appears, Shaw calmed down and be-
       came less combative, at which time Wynn released
       Shaw. At no point d[id] Wynn strike Shaw and it ap-
       pears that Wynn use[d] only that force necessary to
       restrain Shaw temporarily.

      The notice further emphasizes that Shaw had injured his
shoulder prior to the incident. The charge was dismissed because
the District Attorney believed it was “unlikely that a reasonable
jury would find, based on the evidence and beyond a reasonable
doubt” that Wynn acted with malice and seriously disfigured
Shaw, two elements of the crime of aggravated battery.
                                      B.
       On June 9, 2016, Wynn brought this action against Officer
Bean, in her individual capacity, Shaw, 8 the Chief of the City of
Griffin Police Department, Steven Heaton in his official capacity, 9
and the City of Griffin (collectively “the City”). His complaint


8 Shaw did not respond to Wynn’s complaint and was dropped from the case
following the District Court’s final disposition of the claims lodged against
him.
9 On the motion of the Chief of the Griffin Police Department, the District
Court concluded that claims against him in his official capacity and the claims
against the City were the same and therefore dismissed him from the case and
allowed claims against the City to proceed. Wynn does not challenge the
Court’s ruling in this appeal.
USCA11 Case: 19-10479             Date Filed: 10/18/2021          Page: 9 of 26




19-10479                    Opinion of the Court                                 9

contained six counts,10 some of which contained multiple discrete
claims. Two of the claims are before us in this appeal. 11 They were


10 Wynn’s complaint was a typical “shotgun” pleading in which all of the
claims were brought under 42 U.S.C. §§ 1983 and 1988 for violations of the
Fourth and Fourteenth Amendments of the United States Constitution and
under Articles 1, § 1, I, II, XIII and XVII of the Georgia Constitution. Count
One mingled all of the claims together---basing them on all of the factual alle-
gations of the complaint---and alleged that all “Defendants . . . acted under
color of state laws to deprive Plaintiff of rights, privileges, and immunities se-
cured by the” federal and state constitutions. Count Two alleged that Officer
Bean falsely arrested Wynn and that “Defendants maliciously prosecuted
Plaintiff for the criminal offense of aggravated battery.” Count Three alleged
the City and Office Bean breached “their legal duty to enforce the laws of the
State of Georgia in a reasonable and lawful manner” and that the City
breached “their legal and public duty to properly supervise, train, and control
Bean . . .” Count Five alleged that the “Defendants intentionally and recklessly
initiated and pursued a criminal prosecution of Plaintiff.” Count Six alleged
that “Defendants’ tortious conduct caused Plaintiff to lose his position as a se-
curity guard at the Hospital and interfered with Plaintiff’s employment.”
        Rather than move the District Court to dismiss the complaint pursu-
ant to Fed. R. Civ. P. 12(b)(6) or for a more definite statement pursuant to Fed.
R. Civ. P. 12(e), Officer Bean and the City jointly answered the complaint. In
addition to responding to each of the eighty-five numbered paragraphs of the
complaint, their answer asserted seventeen affirmative defenses. Each affirm-
ative defense consisted of one sentence and applied indiscriminately to all
counts of the complaint and the discrete claims the counts purported to allege.
Of note were the “First” and “Sixth” defenses. The first alleged: “The Com-
plaint fails to state a claim upon which relief may be granted and therefore
must be dismissed.” The Sixth alleged: “Plaintiff’s claims . . . are barred, be-
cause Plaintiff . . . failed to plead same with the specificity required to state a
cause of action.” Defendants never requested the District Court to rule on
these defenses by moving the Court pursuant to Rule 12(c) to grant them judg-
ment on the pleadings. Thus, these and the other affirmative defenses became
USCA11 Case: 19-10479             Date Filed: 10/18/2021         Page: 10 of 26




10                          Opinion of the Court                        19-10479

brought against Office Bean and the City under 42 U.S.C. § 1983
for violations of Wynn’s Fourth Amendment right against unrea-
sonable seizure. 12
       The first claim alleged that Officer Bean maliciously prose-
cuted Wynn for aggravated assault without probable cause. The
second claim was that Officer Bean initiated the malicious prosecu-
tion because the City failed to adequately train or supervise her in
the investigation of criminal allegations.
      After Officer Bean and the City answered the complaint and
the parties engaged in discovery, Wynn served the City with the

nothing but dead letters. At the end of the day, the District Court lifted from
the complaint the claims involved here.
11As a preliminary matter, the District Court found that a § 1983 plaintiff may
not bring a false arrest claim when his arrest was made pursuant to a court
order. A claim for false arrest typically arises when a plaintiff is subjected to a
wrongful arrest without a warrant. A malicious prosecution claim, in contrast,
arises when a plaintiff claims false arrest pursuant to warrant. See Calero–Co-
lon v. Betancourt–Lebron, 68 F.3d 1, 4 (1st Cir. 1995) (holding adopted by the
Eleventh Circuit in Whiting v. Traylor, 85 F.3d 581, 585 (11th Cir. 1996) ), ab-
rogated on other grounds by Wallace v. Kato, 549 U.S. 384, 389–90, 127 S. Ct.
1091, 1095–96 (2007)) (“As a general rule, an unlawful arrest pursuant to a
warrant will be more closely analogous to the common law tort of mali-
cious prosecution.... On the other hand, wrongful warrantless arrests typically
resemble the tort of false arrest.”). The District Court therefore properly dis-
missed Wynn’s claim for false arrest. Wynn does not dispute this decision on
appeal.
12The Fourth Amendment has been made applicable to the States under the
Due Process Clause of the Fourteenth Amendment. See Mapp v. Ohio, 367
U.S. 643, 660, 81 S. Ct. 1684, 1694 (1961).
USCA11 Case: 19-10479             Date Filed: 10/18/2021        Page: 11 of 26




19-10479                     Opinion of the Court                            11

report of his expert witness, Andrew J. Scott, III, regarding the pro-
fessional quality of Officer Bean’s actions. 13 The report focused on
the issue of whether Officer Bean had “probable cause to arrest
[Wynn], whether Wynn used excessive or justifiable force, and
whether Officer Bean conducted a legally adequate investigation.”
Scott opined that probable cause was lacking, the force Wynn used
was justifiable, and that Officer Bean’s investigation was inade-
quate. Officer Bean and the City moved separately to strike this
report and exclude Scott’s opinion testimony and for summary
judgment.
       The District Court granted the motion to exclude Scott’s
opinions, finding that they were “either irrelevant under Daubert
or inadmissible as opinions on ultimate issues of law.” 14 The Court
then granted Officer Bean’s and the City’s motions for summary
judgment. The Court granted Officer Bean’s motion because she
did not violate Wynn’s Fourth Amendment right against unreason-
able seizure and therefore was entitled to qualified immunity.15


13 Scott was a former police  chief who then served as the president of AJS Con-
sulting, LLC. AJS Consulting provided expert witness testimony relating to,
among other things, police procedures and practices, the use of lethal and non-
lethal force, and police hiring practices, recruitment, and retention issues.
14   See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 591, 113 S.
Ct. 2786, 2795 (1993).
15 The District Court concluded that Officer Bean did not violate Wynn’s
Fourth Amendment right because, although the Court found that she did not
have probable cause to secure an arrest warrant for aggravated battery, the
“facts known to her at the time supported at least arguable probable cause that
USCA11 Case: 19-10479              Date Filed: 10/18/2021        Page: 12 of 26




12                           Opinion of the Court                      19-10479

The Court granted the City’s motion because without a constitu-
tional violation on Officer Bean’s part, there was no basis for a §
1983 claim against the City under Monell.16 Having dismissed all
of Wynn’s federal claims, the District Court declined to exercise
supplemental jurisdiction over his state law claims.
       Wynn now appeals, arguing that the District Court erred be-
cause (1) Officer Bean was not entitled to qualified immunity, (2)
the City inadequately trained and supervised Officer Bean, and (3)
Scott’s opinions were relevant and admissible and, thus, should not
have been excluded. We conclude that Wynn failed to establish a
case of malicious prosecution under § 1983 because he fails to show
that the State lacked probable cause to charge him with aggravated




Wynn committed the lesser crime of simple battery.” The District Court relied
on our decision in Grider v. City of Auburn, 618 F.3d 1240, 1257 (11th Cir.
2010), and concluded that so long as probable cause existed to arrest Wynn for
any offense (here, simple battery), then his arrest and subsequent detention
was constitutionally valid. While this case was pending, we rejected this “any
crime” doctrine in the context of § 1983 malicious prosecution claims. See
Williams v. Aguirre, 965 F.3d 1147, 1162 (11th Cir. 2020) (concluding that the
any-crime rule does not apply to claims of malicious prosecution under the
Fourth Amendment).
16   Monell v. Dept. of Soc. Servs, 436 U.S. 658, 690, 98 S. Ct. 2018, 2035 (1978)
(holding that a local government is a “person” subject to suit under § 1983 and
thus can be sued for constitutional deprivations resulting from government
custom or policy).
USCA11 Case: 19-10479          Date Filed: 10/18/2021        Page: 13 of 26




19-10479                  Opinion of the Court                            13

battery. We therefore affirm the District Court’s decision granting
Officer Bean and the City summary judgment. 17
                                     II.
       We review denials of summary judgment based on qualified
immunity de novo, viewing the facts in the light most favorable to
the nonmovant. See Hunter v. City of Leeds, 941 F.3d 1265, 1271
n.8 (11th Cir. 2019). Additionally, we may affirm a district court’s
judgment on any ground that finds support in the record. Thomas
v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).
                                    III.
       Wynn argues that Officer Bean violated his clearly estab-
lished Fourth Amendment right to be free from unreasonable sei-
zure via malicious prosecution.18 See Whiting, 85 F.3d 581 at 584.
To prevail on such a claim, Wynn must prove (1) the elements of
the common law tort of malicious prosecution and (2) a violation
of his Fourth amendment right to be free from unreasonable sei-
zures. Paez v. Mulvey, 915 F.3d 1276, 1285 (11th Cir. 2019). We
begin first with the malicious prosecution prong and conclude that

17Having found that Officer Bean and the City are entitled to summary judg-
ment, we decline to consider whether the District Court abused its discretion
in excluding Scott’s opinions.
18We note that even though Wynn turned himself in rather than be arrested,
his voluntary surrender still constitutes a seizure under the Fourth Amend-
ment. See Albright v. Oliver, 510 U.S. 266, 271, 114 S. Ct. 807, 812 (1994)
(“[The defendant’s] surrender to the State’s show of authority constituted a
seizure for the purposes of the Fourth Amendment.”).
USCA11 Case: 19-10479             Date Filed: 10/18/2021         Page: 14 of 26




14                          Opinion of the Court                        19-10479

Wynn failed to show that Officer Bean acted with malice and with-
out probable cause when she requested a warrant charging Wynn
with aggravated battery.
                                        A.
       The constituent elements of the common law tort of mali-
cious prosecution19 are: “(1) a criminal prosecution instituted or
continued by the present defendant; (2) with malice and without
probable cause; (3) that terminated in the plaintiff accused’s favor;
and (4) caused damage to the plaintiff accused.” Grider, 618 F.3d at
1256 (citing Wood v. Kesler, 323 F.3d 872, 882 (11th Cir. 2003)).
Although Wynn can establish elements one, three, and four, his
claim ultimately fails because he is unable to show that Officer
Bean acted with malice and without probable cause. We discuss
each element in turn, saving malice and probable cause for last.
       Wynn must first show that a prosecution was instituted
against him by Officer Bean. Under Georgia law, “an inquiry be-
fore a committing court or a magistrate shall amount to a prosecu-
tion” for the purposes of malicious prosecution. See Sheffield v.
Futch, 839 S.E.2d 294, 299 (Ga. Ct. App. 2020). The prosecution

19 The elements of the malicious prosecution tort vary slightly across the
states. In Georgia, a plaintiff bringing a claim of malicious prosecution must
show “(1) prosecution for a criminal offense; (2) instigated without probable
cause; (3) with malice; (4) under a valid warrant, accusation, or summons; (5)
which has terminated favorably to the plaintiff; and (6) has caused damage to
the plaintiff.” Sheffield v. Futch, 839 S.E.2d 294, 301 (Ga. Ct. App. 2020) (citing
McKissick v. S. O. A., Inc., 684 S.E.2d 24 (2009)).
USCA11 Case: 19-10479        Date Filed: 10/18/2021     Page: 15 of 26




19-10479                Opinion of the Court                        15

need not result in an indictment or a jury trial; simply being ar-
rested and brought before a magistrate for an initial appearance and
admission to bail suffices. See Branson v. Donaldson, 426 S.E.2d
218, 221 (Ga. Ct. App. 1992) (noting that a proceeding in which the
plaintiff, after his arrest, was brought before a magistrate who set
bond constitutes an inquiry before a committing court or magis-
trate). Here, the record shows that Officer Bean requested a war-
rant for Wynn’s arrest for committing an aggravated battery.
Wynn, upon learning of the arrest warrant, turned himself in to the
Spalding County Jail and was held there for about eighteen hours
before being released on bail after an initial appearance. This is suf-
ficient to satisfy the first element of the malicious prosecution
claim.
        Wynn can also show that the prosecution both culminated
in a favorable judgment and caused him damages. The aggravated
battery charge was dismissed nearly five months after Wynn’s re-
lease on bail because the District Attorney believed that it was “un-
likely that a reasonable jury would find, based on the evidence and
beyond a reasonable doubt,” that Wynn had committed the of-
fense. Although the dismissal does not, as we will explain shortly,
speak to the element of probable cause, it does constitute a judg-
ment in Wynn’s favor. See Laskar v. Hurd, 972 F.3d 1278, 1285
(11th Cir. 2020) (“We have also held that a prosecutor’s unilateral
dismissal of charges against a plaintiff constitutes a favorable termi-
nation.”) (citing Uboh v. Reno, 141 F.3d 1000, 1005-06 (11th Cir.
1998)). And the fact that Wynn spent eighteen hours in jail and
USCA11 Case: 19-10479       Date Filed: 10/18/2021     Page: 16 of 26




16                     Opinion of the Court                 19-10479

then lived under the cloud of an aggravated battery charge for
nearly five months certainly satisfies the damages element. See
McDonough v. Smith, 139 S. Ct. 2149, 2160 (2019) (noting that the
injury caused by a classic malicious prosecution first occurs as soon
as the legal process is brought to bear on a defendant). It is the
allegedly unwarranted prosecution itself, after all, and the reputa-
tional damage and emotional distress that results from it, that con-
stitutes the harm giving rise to a malicious prosecution claim. See
Laskar, 972 F.3d at 1292 (“The mischief is done by the arrest and
disgrace caused by a charge of crime, and by the expense and an-
noyance attending the proceeding. A discharge without a trial does
not destroy the effect of the mischief…” (quoting Stanton v. Hart,
27 Mich. 539, 540 (Mich. 1873))). Thus, Wynn is able to satisfy the
third and fourth elements of the malicious prosecution claim.
       Wynn’s claim meets a fatal stumbling block, however, on
the elements of malice and probable cause. To succeed on his ma-
licious prosecution claim, Wynn must show that Officer Bean in-
stituted the prosecution – i.e., secured the arrest warrant – with
malice and without probable cause. Malice may be inferred where
the defendant “makes a false statement to the police for achieving
some personal goal,” McKissick v. S.O.A. Inc., 684 S.E.2d 24, 29
(Ga. Ct. App. 2009), when a person acts out of “personal spite,” id.,
or when a person acts with a “reckless disregard for or conscious
indifference to the rights of the plaintiff.” Flaming v. U-Haul Co. of
Georgia, 541 S.E.2d 75, 78 (Ga. Ct. App. 2000). Malice can also be
inferred from a total lack of probable cause. Sheffield, 839 S.E.2d
USCA11 Case: 19-10479          Date Filed: 10/18/2021        Page: 17 of 26




19-10479                  Opinion of the Court                            17

at 301. Indeed, “the absence of probable cause on the part of the
person instituting the prosecution” is often the “gravamen” of the
complaint because it allows the plaintiff bringing a malicious pros-
ecution claim to satisfy the “malice” requirement as well. See id.
       Given Wynn has introduced no evidence suggesting that Of-
ficer Bean acted out of personal spite or to achieve a personal
goal,20 Wynn’s claim turns on whether Officer Bean had probable
cause to request the warrant for aggravated battery. In determin-
ing whether probable cause existed, the
       question is, not whether plaintiff was guilty, but
       whether defendant[] had reasonable cause to so be-
       lieve – whether the circumstances were such as to cre-
       ate in the mind of [the] defendant[] [–] a reasonable
       belief that there was probable cause for the arrest and
       prosecution. Probable cause is defined to be the exist-
       ence of such facts and circumstances as would excite
       the belief in a reasonable mind, that the person
       charged was guilty of the crime for which he was ar-
       rested and prosecuted.




20 Wynn never explicitly alleges that Officer Bean acted with malice. Wynn
makes only conclusory allegations – for example, that “Officer Bean certainly
knew that this case did not involve the statutory elements of aggravated bat-
tery” and that Officer Bean “wanted to investigate a serious felony case” and
so she submitted her request for a warrant knowing her affidavit was based on
false information – to imply malice on Officer Bean’s behalf. We dispose of
these allegations in our probable cause discussion.
USCA11 Case: 19-10479       Date Filed: 10/18/2021    Page: 18 of 26




18                     Opinion of the Court                19-10479

       Gibbs v. Loomis, 576 S.E.2d 589, 592 (Ga. Ct. App. 2003)
(quoting Smith v. Trust Co. Bank, 450 S.E.2d 866, 869 (1994)); see
also Paez, 915 F.3d at 1285 (“Probable cause… is established ‘when
the facts and circumstances within the officer’s knowledge, of
which he or she has reasonably trustworthy information, would
cause a prudent person to believe, under the circumstances shown,
that the suspect has committed, is committing, or is about to com-
mit an offense.’” (quoting Durruthy v. Pastor, 351 F.3d 1080, 1088
(11th Cir. 2003)).
       Here, the record shows that Officer Bean conducted a thor-
ough month-long investigation under the supervision of Sergeant
Hancock. During the investigation, she met with Shaw on three
different occasions: the day of the altercation, four days later when
Shaw officially reported the alleged assault, and on October 22
when Shaw made a video-recorded statement. Each time, Shaw
provided the same account of his encounter with Wynn and al-
leged that his shoulder had been injured when Wynn threw him
down and pinned him on the bed. Officer Bean interviewed Daw-
kins, the other security guard, and invited Wynn to give a state-
ment. She also obtained the hospital security footage of the inci-
dent and reviewed it alongside Sergeant Hancock.
       Believing there was probable cause for an arrest, Sergeant
Hancock advised Officer Bean to take all the evidence to a magis-
trate, explain the facts, and request a warrant for Wynn’s arrest.
Officer Bean did just that. The magistrate, in turn, advised Officer
Bean to seek the advice of someone in the Spalding County District
USCA11 Case: 19-10479           Date Filed: 10/18/2021         Page: 19 of 26




19-10479                   Opinion of the Court                              19

Attorney’s Office. Officer Bean promptly consulted with one of the
Assistant District Attorneys, Lee, and explained the facts of the
case. Assistant District Attorney Lee advised her that probable
cause existed for Wynn’s arrest for aggravated battery and only at
that point did she return to the magistrate to obtain a warrant for
Wynn’s arrest.
       Although approval by a neutral magistrate is not dispositive
of the existence of probable cause, it is “the clearest indication” that
an officer acted in “objective good faith” and is therefore exceed-
ingly “pertinent” in assessing whether an officer could have “held
a reasonable belief that the warrant was supported by probable
cause.” See Messerschmidt v. Millender, 565 U.S. 535, 547, 555, 132
S. Ct. 1235, 1245, 1250 (2012). There is even more reason to be
confident that a reasonable officer could have believed that proba-
ble cause existed when the evidence supporting the warrant appli-
cation is reviewed by the officer’s superiors and a district attorney
and they all agree that the application should go forward. See id.
at 554, 132 S. Ct. at 1249. Although it is Officer Bean who finds
herself the target of Wynn’s suit,21 the record shows that Officer
Bean, Sergeant Hancock, Lieutenant Richardson, Assistant District
Attorney Lee, and the magistrate all believed there was probable
cause for aggravated battery. This strongly suggests that an officer
in Officer Bean’s shoes could have reasonably believed there was

21 This is so, of course, because the magistrate and the prosecutor(s) are enti-
tled to absolute immunity and Officer Bean represents the only possible target
of Wynn’s malicious prosecution claim.
USCA11 Case: 19-10479            Date Filed: 10/18/2021         Page: 20 of 26




20                         Opinion of the Court                       19-10479

probable cause to bring such a charge. 22 The fact that none of the
officials who reviewed the facts of the case with Officer Bean ex-
pressed concern regarding probable cause or the lack thereof
“demonstrates that any error was not obvious.” See id. at 556, 132
S. Ct. at 1250.
       It is true, of course, that a warrant application must be based
on a “truthful showing” of the facts to the neutral magistrate. See
Franks v. Delaware, 438 U.S. 154, 165-66, 98 S. Ct. 2674, 2681
(1978). We do not allow an officer to evade accountability for in-
tentional falsehoods or reckless misstatements. See Paez, 915 F.3d
at 1287. Wynn argues that Officer Bean obtained the arrest war-
rant against him by fabricating evidence for probable cause in her
arrest warrant application. He claims that Shaw did not suffer any
injury as a result of the altercation and that Officer Bean submitted
the warrant affidavit alleging serious disfigurement knowing that
Shaw’s injury was the result of the prior bicycle incident. In short,
Wynn claims that Officer Bean “wanted to investigate a serious fel-
ony case [and] so she submitted a warrant affidavit” knowing it was
unsupported by the facts.

22 The District Court apparently gave no weight to the fact that Officer Bean’s
supervisors, the assistant district attorney, and the neutral magistrate all be-
lieved there was probable cause for aggravated battery and instead found that
no officer could have reasonably concluded that the facts were sufficient to
support a warrant for aggravated battery. The implication of such a finding,
however, is that not only was Officer Bean unreasonable in concluding that
there was probable cause, but so too were her supervisors, the assistant district
attorney, and the neutral magistrate.
USCA11 Case: 19-10479        Date Filed: 10/18/2021     Page: 21 of 26




19-10479                Opinion of the Court                        21

        Wynn, however, has introduced no evidence that Officer
Bean “intentionally or recklessly made misstatements or omissions
necessary to support the warrant.” Williams v. Aguirre, 965 F.3d
1147 at 1165 (11th Cir. 2020). Instead, Wynn simply points to the
fact that Officer Bean knew that Shaw had injured his shoulder pre-
viously and argues that Officer Bean could not have reasonably be-
lieved that Shaw suffered a “seriously disfiguring” injury to his clav-
icle or shoulder. Implicit in Wynn’s argument is that because Shaw
did not suffer a visible injury, Officer Bean had to be lying when
she stated in her affidavit that Wynn disfigured Shaw’s clavicle.
       Under O.C.G.A. § 16-5-24(a), a “person commits the offense
of aggravated battery when he or she maliciously causes bodily
harm to another… by seriously disfiguring his or her body or a
member thereof.” Because the term “seriously disfiguring” is not
defined in the statute, Georgia courts have held that “[a]ggravated
battery predicated upon serious disfigurement, whether temporary
or permanent, requires proof that the injury inflicted was more
than a superficial wound, that is, a scrape, bruise, discoloration, or
swelling.” Byers v. State, 857 S.E.2d 447, 453 (Ga. 2021) (citing Year-
wood v. State, 678 S.E.2d 114, 116 (Ga. Ct. App. 2009)). While most
aggravated battery charges have involved visible injuries to the vic-
tims, injuries to internal organs of the victim, such as severe and
permanent damage to the victim’s liver and spleen, have been
found sufficient to sustain an aggravated battery conviction. See
Allen v. State, 543 S.E.2d 45, 50-51 (Ga. Ct. App. 2009). So too have
internal bone fractures resulting in no bruises, swelling, or other
USCA11 Case: 19-10479       Date Filed: 10/18/2021    Page: 22 of 26




22                     Opinion of the Court                19-10479

outward signs of damage. Weaver v. State, 830 S.E.2d 618, 624 (Ga.
Ct. App. 2019).
        On multiple occasions, Shaw told Officer Bean that Wynn’s
actions caused injury to his shoulder. Shaw also told Officer Bean
that he had sought medical attention after the altercation and pro-
vided the medical records to this effect. Given these facts and given
her consultations with her supervisors and the assistant district at-
torney, Officer Bean could have reasonably believed that Wynn’s
conduct further aggravated Shaw’s pre-existing internal injury in
such a way as to constitute aggravated battery. The record is cer-
tainly devoid of any evidence that Officer Bean did not have a good
faith belief that her affidavit was truthful. See Franks, 438 U.S. at
165, 98 S. Ct. at 2681 (noting that a “truthful” affidavit does not
require that every fact necessarily be correct but instead that the
“information put forth is believed or appropriately accepted by the
affiant as true”).
       Nor is there even one iota of evidence to suggest that Officer
Bean distorted the facts during either her conversations with the
magistrate or her consultation with the assistant district attorney.
In the absence of evidence indicating otherwise, we presume that
Officer Bean was acting in good faith and accomplishing her duties
in an appropriate manner. See United States v. Chemical Founda-
tion, 272 U.S. 1, 14-15, 47 S. Ct. 1, 6 (1926) (noting that the “pre-
sumption of regularity supports the official acts of public officers,
and, in the absence of clear evidence to the contrary, courts pre-
sume that they have properly discharged their official duties.”).
USCA11 Case: 19-10479       Date Filed: 10/18/2021    Page: 23 of 26




19-10479               Opinion of the Court                       23

        Wynn further argues that when the District Attorney dis-
missed the felony charge, his analysis verified that there was no ar-
guable probable cause to prosecute any crime. Wynn points to our
decision in Uboh v. Reno as support for this proposition and sug-
gests that District Attorney Ballard’s decision not to pursue any
charge, even a simple battery charge, is “consistent with” a finding
of no probable cause. In Uboh, however, we did not decide
whether the officials in question had probable cause to bring
charges against the plaintiff. We found only that a prosecutor’s
unilateral decision to dismiss specific count of an indictment con-
stitutes a favorable termination for the purposes of a malicious
prosecution claim. Uboh v. Reno, 141 F.3d 1000, 1005-0 (11th Cir.
1998), abrogated on other grounds by Nieves v. Bartlett, 139 S. Ct.
1715, 1726 (2019). A favorable judgment, as we noted above, is
only one of the elements of a malicious prosecution claim. Proving
that the relevant officer lacked probable cause is an entirely sepa-
rate element. Indeed, a defendant may ultimately be found inno-
cent even where an officer had probable cause to secure a warrant
for his arrest.
      A prosecutor may exercise his or her discretion not to pur-
sue a particular prosecution for any number of reasons, none of
which have to do with probable cause. Here, the District Attorney
dismissed the charge of aggravated battery because he believed it
was “unlikely that a reasonable jury would find, based on the evi-
dence, and beyond a reasonable doubt, that [the elements of aggra-
vated battery were] proven.” Expressing doubt as to the probable
USCA11 Case: 19-10479           Date Filed: 10/18/2021        Page: 24 of 26




24                        Opinion of the Court                      19-10479

success of the State at trial is by no means synonymous with an
acknowledgement that the charging officer lacked probable cause
to bring the charge in the first place.
       Even assuming arguendo that the District Attorney did not
believe, in March of 2015, that there was sufficient probable cause
to bring the charge of aggravated battery, this would have no bear-
ing on whether it was reasonable for Officer Bean to believe there
was probable cause when she sought the arrest warrant in October
of 2014. Officer Bean sought advice from District Attorney Lee and
was advised by him that there was sufficient probable cause to
bring a felony charge. The decision to dismiss the charge against
Wynn was made by District Attorney Ballard. 23 Undoubtedly, dif-
ferent district attorneys may reach different conclusions regarding
the existence of probable cause, but we do not require officers to
poll every district attorney to determine if there is a majority con-
sensus on the matter. Nor do we expect officers to second guess
the government attorneys from whom they seek advice. See Scar-
brough v. Myles, 245 F.3d 1299, 1202 n.8 (2001) (“Police officers are
not expected to be lawyers or prosecutors.”).
      Thus, because we find that Officer Bean did in fact have
probable cause to request an arrest warrant for the charge of

23The decision was made by District Attorney Ballard through his assistant,
Assistant District Attorney Kimberly Schwartz. Although the record is silent
as to whether Schwartz discussed the case with Ballard, this does not affect
our analysis. Our point is that two different district attorneys considered the
facts at hand and reached different conclusions.
USCA11 Case: 19-10479        Date Filed: 10/18/2021     Page: 25 of 26




19-10479                Opinion of the Court                        25

aggravated battery against Wynn, Wynn’s common law malicious
prosecution claim must fail.
                                  B.
       “It is well established that an arrest without probable cause
is an unreasonable seizure that violates the Fourth Amendment.”
Grider, 618 F.3d at 1256. As such, the existence of probable cause
acts an absolute bar to a § 1983 malicious prosecution claim. Id.
Because Wynn fails to show that Officer Bean lacked probable
cause to secure an arrest warrant for aggravated battery, he also
cannot show that he was subject to an unreasonable seizure in vi-
olation of the Fourth Amendment.
                                 IV.
       Having concluded that Officer Bean is entitled to summary
judgment on Wynn’s malicious prosecution claim under § 1983,
we turn next to Wynn’s claim that the City inadequately trained
and supervised Officer Bean, thereby resulting in his malicious
prosecution. Because Officer Bean had probable cause to request
a warrant for aggravated battery, Officer Bean did not violate
Wynn’s constitutional rights. Wynn’s § 1983 claim against the City
therefore fails as well. See Monell, 436 U.S. at 658, 690, 98 S. Ct. at
2035-36 (indicating that the plaintiff’s injury must be constitutional
in nature for a municipality to be liable under § 1983).
                                 VI.
       For the foregoing reasons, we affirm the District Court’s
grants of summary judgment in favor of Officer Bean and the City.
USCA11 Case: 19-10479   Date Filed: 10/18/2021   Page: 26 of 26




26                 Opinion of the Court              19-10479

      AFFIRMED.